IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00058-CR
 
Shannon Dale Smith,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 371st District Court
Tarrant County, Texas
Trial Court No. 0896541D
 

MEMORANDUM  Opinion





 
          Shannon
Dale Smith filed a “motion to withdraw appeal.”  The motion was filed with and
granted by the trial court.  We have received a supplemental transcript
containing the motion and the trial court’s order.
          Smith
has not filed a written withdrawal of his appeal as contemplated by Rule of
Appellate Procedure 42.2.  See Tex.
R. App. P. 42.2(a) (written withdrawal of the notice of appeal must be
filed “with the appellate court clerk”).  Nevertheless, Smith personally signed
the motion to withdraw his appeal.  This is a sufficient basis on which to
dismiss the appeal.  See Hendrix v. State, 86 S.W.3d 762, 763-64
(Tex. App.—Waco 2002, no pet.); Tex. R.
App. 2.
          Accordingly,
Smith’s appeal is dismissed.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before Chief Justice
Gray,
          Justice
Vance, and
          Justice Reyna
Appeal dismissed
Opinion delivered and
filed November 16, 2005
Do not publish
[CR25]


p. 2006) (Johnson, J., concurring statement); see
also Ex parte Ybarra, 149 S.W.3d 147, 149 (Tex. Crim. App. 2004).
Accordingly, we dismiss this appeal for want of
jurisdiction.
 
PER CURIAM
 
Before Chief Justice
Gray,
            Justice
Vance, and
            Justice Reyna
Appeal dismissed 
Opinion delivered and
filed November 15, 2006
Do not publish
[CR25]